DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-2, 7-9, and 21-37 are currently pending in this application.
	Claims 1, 21-29, and 31 are amended as filed on 05/27/2022.
	Claims 35-37 are new as filed on 05/27/2022.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 12-22 of copending Application No. 17/100,395, hereinafter 395. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1 and 10, 395 taught a quality-of-service monitoring method (claim 1, line 1), comprising: obtaining, , a service packet of a first service (claim 1, lines 1-3, where the flow contains packets); encapsulating, , the service packet to obtain a monitoring packet (claim 7, where the monitoring parameters for the quality of service is the encapsulated packet); sending, , the monitoring packet to a second node (claim 7, where the monitored packet is received via the flow); receiving, by the second node, the monitoring packet from the first node (claim 7, where the monitored packet is received via the flow); and monitoring, by the second node, quality of service of the first service based on the monitoring packet (claim 1, lines 10-12).  Accordingly, claims 2-9 and 11-20 are rejected, at least, based on their respective dependencies on claims 1 and 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 21-22, 24-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Haver et al. (Pre-Grant Publication No. US 2018/0075106 A1), hereinafter Haver, in view of Szilagyi et al. (Pre-Grant Publication No. US 2017/0346705 A1), hereinafter Szilagyi, and in further view of Youn et al. (Pre-Grant Publication No. US 2020/0275302 A1), hereinafter Youn.

2.	With respect to claims 1, 21, and 29, Haver taught a quality-of-service monitoring method (0018, lines 1-10, where the QoS is monitored), comprising: obtaining, , a service packet of a first service (0013, where the encapsulated packet is obtained); determining that the service packet is obtained within a preset time (0023, the timestamp, where the timestamp is part of the measurement frame, which is part of the encapsulation in accordance with 0013); encapsulating in response to obtaining the service packet within the preset time, the service packet to obtain a monitoring packet (figure 5, items 515, 520, where the information is added to the frames in accordance with 0013.  See also, 0015 for a more explicit example of the encapsulation process in making the packet a monitoring packet, and where under broadest reasonable interpretation, when the monitoring information is added to the packet, the service packet has now become a monitoring packet, thus the service packet is encapsulated by a monitoring packet.  For a more explicit showing, see also: 0020, where the flow indicators are added.  Thus, the packets are encapsulated.  Lastly, see paragraph 0032, where the monitored information is encapsulated and the monitored information includes timestamps in order to determine latency/jitter within a specific timeframe in accordance with 0023); sending, , the monitoring packet to a second node (0016.  See also figure 5, item 520).
	However, while Haver did teach monitoring QoS data (0018), Haver did not explicitly state where the encapsulation was in a protocol header of a General Packet Radio Service Tunneling Protocol packet with first indication information and a time-stamp; wherein the first indication information indicates that the service packet is for monitoring quality of service of the first service; and wherein the time-stamp and a reception time at which the second node receives the monitoring packet are for determining a time delay between the first and second node.  On the other hand, Szilagyi did teach where the encapsulation was in a protocol header of a General Packet Radio Service Tunneling Protocol packet with first indication information and a time-stamp (0050, where the GTP header is a GPRS packet in accordance with 0090, where the encapsulated time-stamp can be seen in 0046); wherein the first indication information indicates that the service packet is for monitoring quality of service of the first service (claim 11, where the packet measurements contain the QoS metrics); and wherein the time-stamp and a reception time at which the second node receives the monitoring packet are for the second node to determine a time delay between the first and second node (0046-0047, where the delay is between the two measured devices and is encapsulated in the header as part of the header enrichment.  See also 0028, where the CEA is the second node that investigates the time delay).  Both of the systems of Haver, and Szilagyi are directed towards managing QoS in a network and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Haver, to utilize further device and protocol setups such as UPF, GPRS, & GTP, in order to maintain the use of contemporary 5G protocols and the like.
	However, while it could be argued under broadest reasonable interpretation that the encapsulation of an address (in which the system understands is the address associated with the monitor for the packets) is already taught by Szilagyi, in order to achieve a more compact prosecution, it is contended that Szilagyi did not teach that the indication was an explicit indication that indicated that the service packet is for monitoring a quality of service of the first service.  On the other hand, Youn did teach that the indication was an explicit indication that indicated that the service packet is for monitoring a quality of service of the first service (0485, where the QoS indication is marked in the corresponding header).  Both of the systems of Szilagyi and Youn are directed towards monitoring QoS and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Szilagyi, to utilize specifically placing an indication in a packet’s header that explicitly indicates that the packet is for monitoring QoS metrics, as taught by Youn, in order to ensure that the packets are easily identified.

3.	As for claims 2, 22, and 30, they are rejected on the same basis as claims 1, 21, and 29 (respectively).  In addition, Haver taught wherein the monitoring packet comprises a content of the service packet (0015-0016, where the encapsulated packet is received at the second endpoint device and is a service packet in accordance with 0012).

4.	As for claims 7, 25, and 33, they are rejected on the same basis as claims 1, 21, and 19 (respectively).  In addition, Haver taught wherein a second protocol header of a second GTP layer of the monitoring packet and the protocol header of the GTP layer of the service packet have a same format (0060, where the header can be seen, and the header remains unchanged.  Accordingly, the header has the IP address, which is a same format under broadest reasonable interpretation.  Accordingly, the GTP layer could be seen by Szilagyi: 0050).

5.	As for claims 8 and 26, they are rejected on the same basis as claims 1 and 21 (respectively).  In addition, Szilagyi taught wherein the first node is a user plane function device (0020, where the devices are transmitting user plane packets)

6.	As for claims 9 and 27, they are rejected on the same basis as claims 1 and 21 (respectively).  In addition, Haver did not explicitly state wherein the first node is a base station (0059).

7.	As for claim 23, is rejected on the same basis as claim 21.  In addition, Youn taught wherein the monitoring packet is a link quality awareness protocol packet (0485, where the QoS metrics of the header carry out the functions of the claimed packet.  Accordingly, LQAP is not defined and thus appears to simply be a name assigned for packets that carry out the claims functions.  See 0156).

8.	As for claim 28, it is rejected on the same basis as claim 27.  In addition, Szilagyi taught wherein the base station is configured to transmit the monitoring packet between the terminal and a user plane function device (0020, where the devices are transmitting user plane packets and where the base station can be seen in 0059).

9.	As for claim 34, it is rejected on the same basis as claim 9.  In addition, Szilagyi taught wherein the first node is a user plane function device (0020, where the devices are transmitting user plane packets).

10.	As for claim 31, is rejected on the same basis as claim 29.  In addition, Szilagyi taught wherein the second node is a user plane function device or base station (0020, where the devices are transmitting user plane packets).

11.	As for claims 35, 36, and 37, they are rejected on the same basis as claims 1, 21, and 29 (respectively).  In addition, Haver taught wherein the monitoring packet is usable for link connectivity monitoring, service transmission performance monitoring, or loopback monitoring on the first service (This limitation is not given patentable weight as it is claiming the intended use of the system.  However, for a more compact prosecution, it can be seen that these limitations are taught by Haver: 0013, where this at least teaches the service transmission performance monitoring limitation).

Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haver, in view of Szilagyi, in view of Youn, and in further view of Cui et al. (Pre-Grant Publication No. US 2018/0295057 A1), hereinafter Cui.

12.	As for claims 23 and 31, they are rejected on the same basis as claims 21 and 29 (respectively).  In addition, the combination of Haver and Szilagyi did not explicitly state wherein the first service is an ultra-reliable low latency communication service.  On the other hand, Cui did teach wherein the first service is an ultra-reliable low latency communication service (0002-0003).  Both of the systems of Szilagyi and Cui are directed towards managing GPRS tunneling systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Szilagyi, to utilize URLLC, as taught by Cui, as URLLC was contemporary and in-demand communication method for IoT devices and the like. 

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive.

13.	The applicant’s arguments with respect to the rejection under 35 U.S.C. 112 are persuasive and the rejection has been withdrawn.  However, the limitation remains broad and is subject to broadest reasonable interpretation of the limitation a “service packet with  indication information”.
14.	The applicant’s argues on pages 9 & 10 that “Haver does not determine whether the encapsulated information is obtained within a preset time”.  However, 0023 of Haver describes that the encapsulated measurement data can contain a timestamp that would be utilized for determining latency or jitter.  Thus, it can be seen that Haver does determine a preset time of the encapsulation information, at least, in order to perform the jitter/latency determinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Nataraj et al. (Patent No. US 10,659,338 B1), a performance monitoring system that performs encapsulation of data (See column 20, line 47 to column 21, line 17).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452